Citation Nr: 0729746	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-31 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Extension of temporary total benefits for convalescence 
after surgery.

2.  Entitlement to service connection for injury to the ulnar 
nerves in both elbows, to include as secondary to the 
cervical spine disorder.

3.  Entitlement to an increased evaluation for a cervical 
spine disorder, currently rated as 60 percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral hand 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to January 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and June 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

The record reflects no evidence showing that the veteran 
required any period of convalescence due to treatment for a 
service-connected disability subsequent to June 30, 2000.





CONCLUSION OF LAW

The criteria for the extension of a temporary total rating 
due to treatment after June 30, 2000, for a service-connected 
disability requiring convalescence, have not been met.  38 
C.F.R. § 4.30 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A temporary total disability rating (100 percent) will be 
assigned when it is established by report at hospital 
discharge or outpatient release that entitlement is 
warranted.  Total ratings will be assigned under this section 
if treatment of a service-connected disability resulted in 
(1) surgery necessitating at least one month of 
convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or for continued use of 
wheelchair or crutches, or (3) immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. § 
4.30.

The veteran contends she is entitled to the extension of 
temporary total disability ratings that were established from 
February 8, 2000, through June 30, 2000, pursuant to 38 
C.F.R. § 4.30.  In September 2002, the veteran was assigned a 
temporary total rating in connection with postoperative 
convalescence for an anterior cervical diskectomy on February 
10, 2000.  In her April 2003 notice of disagreement with the 
September 2002 RO decision, she alleged that the 100 percent 
rating should have been extended beyond June 30, 2000 
because, to date in 2003, she reported having suffered a lack 
of mobility in her neck due to degenerative joint disease.  
This, she contended, was "like being casted or 
immobilized." 

The appellant testified in May 2007 that, for a year after 
surgery in February 2000, she was precluded from housework, 
grocery shopping and other chores of daily living, driving a 
car, and from a lot of walking.  See pages twelve to thirteen 
of the hearing transcript.

The record reflects that the veteran is service-connected for 
degenerative joint disease of the cervical spine, having been 
rated as 60 percent disabled from July 1999 to the present 
(the time period during which the temporary total rating 
applied excepted).  See the January 2006 rating decision.

Review of the record includes numerous VA medical records 
dated subsequent to the February 2000 operative procedure.  
The veteran herself informed a VA examiner in February 2005 
that after surgery in February 2000 she had been doing better 
and only strained her neck again when she fell six months 
later.  As to the question of the immobility of the veteran's 
neck raised in her April 2003 statement, VA treatment records 
from June 30, 2000 onward document her ability to move her 
neck, albeit with evidence of diminished motion, otherwise 
comprehended in the rating criteria for her service-connected 
cervical disorder (a different issue).  The rating criteria 
for temporary total benefits are separate and distinct from 
the rating criteria for degenerative joint disease of the 
cervical spine, which do gauge limitation of motion.  None of 
the medical evidence of record, however, shows that the 
veteran, after June 30, 2000, either required a period of at 
least one month convalescence post-surgery, or suffered from 
incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, was in a body 
cast, or required house confinement, or continued use of a 
wheelchair or crutches, or was immobilized by cast, without 
surgery, with regard to one major joint or more.  38 C.F.R. 
§ 4.30.  The Board notes the clinical restriction against the 
veteran lifting a weight greater than five pounds for one 
year from the date of surgery but does not find that this 
equates to the immobilization contemplated by 38 C.F.R. 
§ 4.30.  Absent clinical evidence that there was a continuing 
need for convalescence, there is no basis to grant the 
extension the veteran seeks.  

Hence, extension of the temporary total disability rating, 
for the period after June 30, 2000, is not warranted under 38 
C.F.R. § 4.30.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in the September 2003 
statement of the case (SOC) and in the January and March 
2005, and February and September 2006, supplemental 
statements of the case (SSOC) of the information and evidence 
needed to substantiate and complete the claim.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in her possession.  While the appellant 
may not have received full notice prior to the initial 
decision, after sufficient notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


ORDER

Extension of temporary total benefits after June 30, 2000, 
for convalescence after surgery, is denied.


REMAND

At the veteran's May 2007 travel board hearing, she testified 
that she was to have a scheduled VA clinical appointment on 
June 4, 2007.  This upcoming medical appointment would have 
yielded information and evidence potentially germane to the 
issues of her cervical spine and bilateral hand disorders as 
well as the injury to the ulnar nerves in both elbows, to 
include as secondary to the cervical spine disorder.  The 
record was therefore held open for 60 days, during which it 
was expected that any treatment records thus generated would 
be associated with the record.  The veteran and her 
representative were informed of their right to waive RO 
review of any evidence newly procured, and a waiver of RO 
jurisdiction was received on June 5, 2007, which attaches to 
the medication list associated with the claims file on that 
date.  Unfortunately, no treatment record from the medical 
appointment on June 4, 2007 has been obtained and added to 
the claims file.  Nor is there any evidence that the veteran 
failed to appear for her medical appointment.  On remand, 
this and any VA treatment records since the May 17, 2007 
travel board hearing onward must be procured and associated 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The Board notes that in a claim to reopen it is vital to 
explain with particularity what specific evidence would 
constitute new and material evidence in the context of the 
prior final decision, in the case of the bilateral hand 
disorder, the October 1998 Board decision.  As this has not 
been done for the claim to reopen for service connection of a 
bilateral hand disorder, appropriate action must be taken on 
remand.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Kent v. Nicholson, 20 
Vet. App. 1 (2006), the RO is to provide 
the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the specific 
information or specific evidence needed 
to reopen the claim of service connection 
for a bilateral hand disorder based on 
new and material evidence in light of the 
October 1998 Board decision.  

2.  The RO must try to procure any 
treatment reports pertaining to the 
veteran's scheduled June 4, 2007 VA 
medical appointment, as well as any VA 
treatment records since the May 17, 2007 
travel board, whether from the American 
Lake VA Medical Center or another VA 
facility.  The RO is to solicit any 
necessary authorization from the veteran 
to procure such medical records.  If any 
identified Federal records are not 
secured, the RO must prepare a written 
memorandum explaining what efforts have 
been undertaken to secure the records in 
question, and why further efforts would 
be futile.

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran a current 
examination, updated notice of what 
evidence has been received and not 
received by VA, or notice as to who has 
the duty to secure evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159.

4.  If forthcoming evidence submitted 
subsequent to the June 5, 2007 waiver is 
accompanied by a waiver of Agency of 
Original Jurisdiction (AOJ) 
consideration, the RO shall forward the 
claims file directly to the Board.  
Otherwise, the RO must readjudicate the 
cervical spine disorder increased rating 
and bilateral elbows service connection 
claims, and the bilateral hand disorder 
claim to reopen.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  If the 
veteran has failed to show for any 
scheduled VA examination, the SSOC must 
cite to 38 C.F.R. § 3.655 (2006).  A 
reasonable period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






 Department of Veterans Affairs


